Citation Nr: 0625656	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  02-15 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left hip disability, 
including post-traumatic arthritis of the left hip.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had periods of active duty and inactive duty 
with the National Guard of Puerto Rico, including a period of 
active duty for training (ACDUTRA) from January 16, 1961 to 
February 23, 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision.  Subsequently in 
March 2004 and August 2005, the Board remanded the case for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The August 2005 remand asked the RO to obtain private medical 
reports from Dr. Valle after the appellant submitted the 
necessary authorization.  In November 2005, the RO contacted 
the appellant and requested the authorization to obtain the 
private medical reports.  The appellant did not respond to 
this request.  However, in an Authorization and Consent to 
Release Information to VA form received in February 2006, the 
appellant identifies a list of eight medical providers who 
have treated him, none of whom are Dr. Valle.  The dates of 
treatment and the conditions treated are not specified.  

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be asked to 
identify the health care providers who 
have treated him for his left hip 
disability.  He should provide the RO 
with dates of treatment and addresses 
for each provider.  After obtaining any 
necessary authorizations, any records 
identified by the appellant should be 
obtained and associated with the claims 
folder.  All efforts to locate these 
records should be fully documented.

2.	Then, after ensuring the appellant's 
file is complete, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  Allow an appropriate 
period of time for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


